Citation Nr: 1615238	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for arthritis of the left knee with limitation of extension.

2.  Entitlement to a disability rating in excess of 20 percent for arthritis of the right knee with limitation of extension.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee prior to December 1, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee prior to December 1, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of status-post fracture of left ankle.



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1993.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 30 percent for service-connected arthritis of the left knee with limitation of extension; in excess of 20 percent for service-connected arthritis of the right knee with limitation of extension; in excess of 10 percent for service-connected residuals of status-post fracture of left ankle; in excess of 10 percent for service-connected chondromalacia of the left knee; and in excess of 10 percent for service-connected chondromalacia of the right knee.  The Veteran timely appealed.
 
The Board remanded the matters for additional development in November 2014, in July 2015, and in November 2015.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left knee disabilities have been manifested by X-ray evidence of degenerative joint disease and by flexion limited to 80 degrees by pain and by a history of limited extension.

2.  For the rating period from February 25, 2015, the Veteran's left knee disabilities have been manifested by objective evidence of slight impairment of the left knee (12 degrees of varus deformity).

3.  Throughout the rating period, the Veteran's right knee disabilities have been manifested by X-ray evidence of degenerative joint disease and by flexion limited to 80 degrees by pain and by a history of limited extension.

4.  For the rating period from February 25, 2015, the Veteran's right knee disabilities have been manifested by objective evidence of slight impairment of the right knee (12 degrees of varus deformity).

5.  For the rating period prior to December 1, 2010, chondromalacia of the left knee has been manifested by objective evidence of neither instability, nor moderate nor severe varus deformity nor impairment.  

6.  For the rating period prior to December 1, 2010, chondromalacia of the right knee has been manifested by objective evidence of neither instability, nor moderate nor severe varus deformity nor impairment. 

 7.  For the rating period prior to February 25, 2015, residuals of status-post fracture of left ankle have been manifested by limitation of motion on dorsiflexion to 15 degrees and on plantar flexion to 30 degrees, degenerative joint disease, complaints of pain with weight bearing, and functional impairment in performing daily activities due to pain; neither ankylosis nor marked limitation of motion of the left ankle has been demonstrated.

8.  For the rating period from February 25, 2015, residuals of status-post fracture of left ankle have been manifested by marked limitation of motion on dorsiflexion during flare-ups, degenerative joint disease, X-ray findings of exostosis from the distal fibula, complaints of pain with weight bearing, and functional impairment in performing daily activities due to pain; ankylosis has not been demonstrated.


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a rating in excess of 30 percent for arthritis of the left knee with limitation of extension are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2015).

2.  For the rating period from February 25, 2015, the criteria for a separate 10 percent, but no higher, disability rating for left knee impairment are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  Throughout the rating period, the criteria for a rating in excess of 20 percent for arthritis of the right knee with limitation of extension are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2015).

4.  For the rating period from February 25, 2015, the criteria for a separate 10 percent, but no higher, disability rating for right knee impairment are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  For the rating period prior to December 1, 2010, the criteria for a rating in excess of 10 percent for chondromalacia of the left knee are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

6.  For the rating period prior to December 1, 2010, the criteria for a rating in excess of 10 percent for chondromalacia of the right knee are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

7.  For the rating period prior to February 25, 2015, the criteria for a disability rating in excess of 10 percent for residuals of status-post fracture of left ankle are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5262, 5270, 5271 (2015).

8.  For the rating period from February 25, 2015, the criteria for a 20 percent disability rating for residuals of status-post fracture of left ankle are met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a January 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the January 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain, ankle pain, and functional impairment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. Knee Disabilities

Service connection has been established for arthritis of the left knee with limitation of extension, as well as for chondromalacia of the left knee; and for arthritis of the right knee with limitation of extension, as well as for chondromalacia of the right knee.  Currently, the left knee disabilities are rated as 30 percent disabling under Diagnostic Code 5261, and the right knee disabilities are rated as 20 percent disabling under Diagnostic Code 5261.  Since December 1, 2010, chondromalacia of each knee has been rated properly as 0 percent (noncompensable) disabling as a result of a special review, which found clear and unmistakably error in the assignment of separate compensable evaluations for two or more disabilities manifesting similar and near identical symptoms.  Evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In this case, the Veteran filed a claim for increased disability ratings for disabilities of each knee on October 18, 2007.  At that time separate 10 percent disability ratings were in effect for chondromalacia of each knee; hence, this appeal includes the matter of whether disability ratings in excess of 10 percent for chondromalacia of each knee are warranted for the rating period prior to December 1, 2010.  

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both his knee joints, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  As the Veteran has not had a knee replacement to date, this code is inapplicable.   

Evaluation
 
Historically, the Veteran complained of bilateral knee pain due to basketball and being upon his feet "all day long" in October 1992.  X-rays then revealed no bony abnormality.  Range of motion and ligaments were intact.  The assessment was bilateral patellar tendon strain.  Records show continuing complaints of bilateral knee pain, and assessments of patellar tendonitis in November 1992 and recurrent patellar tendonitis in April 1993.  The report of a September 1993 VA examination includes a diagnosis of chronic sprains of both knees.  MRI scans of each knee conducted in August 2006 revealed severe degenerative changes and chondromalacia (damage to the cartilage under the kneecap) of each knee. 

Private treatment records show an assessment of osteoarthritis of both knees in September 2007.  Examination at that time revealed a fair amount of crepitus, and less motion in the right knee than in the left knee.

During a January 2008 VA examination, the Veteran reported pain in both knees, aggravated by prolonged standing and walking, squatting, and climbing.  He reported undergoing left knee arthroscopic debridement and meniscectomy in 1999, right knee arthroscopic debridement for torn meniscus in 2000, and redo arthroscopy of left knee in 2001.

On examination, the Veteran walked without assistive device with normal gait and posture.  He was able to partially squat and get on the examination table without difficulty.

Examination of the left knee in January 2008 revealed no localized tenderness, swelling, deformity, or instability present.  Range of motion was to 0 degrees on extension and to 125 degrees on flexion.  There was no pain on range of motion performed, and no loss of motion on repetitive maneuver times three.  There was no medial or lateral instability, and no anterior and posterior drawer sign.  McMurray's test and Lachman's test were negative.  The Veteran had crepitus with range of motion of the left knee.  X-rays revealed no joint effusion of the left knee, with moderate medial compartment joint space narrowing and mild tricompartmental osteophyte formation.

Examination of the right knee in January 2008 revealed no localized tenderness, swelling, deformity, or instability present.  Range of motion was to 0 degrees on extension and to 110 degrees on flexion.  There was no pain on range of motion performed, and no loss of motion on repetitive maneuver times three.  There was no medial or lateral instability, and no anterior and posterior drawer sign.  McMurray's test and Lachman's test were negative.  The Veteran had crepitus with range of motion of the right knee.  X-rays revealed no joint effusion of the right knee, with moderate-to-severe medial compartment joint space narrowing.

The January 2008 examiner diagnosed bilateral degenerative joint disease of the knees; and noted that the Veteran had limitation with prolonged running, kneeling, squatting, and climbing stairs due to discomfort in both knees.  The examiner noted, however, that there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  Nor was there evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or current occupation.  The Veteran did not require assistive device.  

In February 2008, the Veteran's wife reported that she witnessed the Veteran's both knees giving out while kneeling, bending, and climbing stairs; and that the Veteran had to hold onto the side rails when going up and down stairs.

In March 2008, the Veteran reported that his knees demonstrated a "constant pain level of 8 out of 10 daily;" and reported difficulty performing functional mobility activities.  The Veteran also reported that his knees gave out constantly and that he took medication to control pain.  

VA records show ongoing complaints of knee pain, likely due to osteoarthritis and possible meniscal tears (see VA physical therapy note, dated September 2010).  In February 2011, the Veteran was given a steroid injection in his right knee.  VA physicians recommended that the Veteran loss weight before having a total knee arthroplasty.
  
In May 2012, the Veteran reported wearing a left knee brace daily for stability, and reported taking "Motrin 800mg" daily for excruciating pain of both knees.

VA records show an assessment of degenerative joint disease of bilateral knee in February 2013.

Following the Board's November 2014 remand, the Veteran underwent a VA examination on February 25, 2015.  The examiner noted the Veteran's complaints of bilateral knee pain, swelling, crepitus, decreased motion, and difficulty going up and down stairs.  Flare-ups caused limited sitting, standing, walking, and going up and down stairs.  

Ranges of motion of each knee in February 2015 were from 0 degrees on extension to 90 degrees on flexion, with pain on flexion and with weight bearing.  Functional loss due to pain caused limited sitting, standing, walking, and using stairs.  There was objective evidence of crepitus in each knee, and moderate tenderness was noted along the joint lines.  Repetitive use testing revealed additional functional loss and limited motion due to pain; flexion of each knee was limited by pain to 80 degrees.  Additional contributing factors of disability included less movement than normal, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength of each knee was 4/5.

Joint stability testing was performed in February 2015, and the examiner then noted a history of effusion bilateral knee with prolonged standing and walking.  Testing revealed no joint instability.  Nor was there evidence of recurrent patellar dislocation, "shin splints," stress fractures, or any other impairment of the tibia and fibula of either knee.

The February 2015 examiner also noted that the Veteran's pain, swelling, and limited motion of each knee were residuals of meniscectomy performed in 2000 and 2001.  Twelve degrees of varus of both lower legs were noted on weight-bearing.  Surgical scars on each knee measured 1 centimeter in length by 0.2 centimeters in width, and were neither painful nor unstable.  X-rays taken in February 2015 revealed degenerative joint disease of bilateral knee with varus deformity.

In June 2015, the Veteran submitted copies of computed tomography scans of each knee that were taken in April 2015, revealing arthritic changes in each knee joint.  As noted above, the Veteran is considering undergoing bilateral knee replacements due to pain.  

In September 2015, an occupational therapist who worked with the Veteran in a skilled nursing facility, noted that the Veteran had difficulties on many occasions at work due to his arthritic knees-most notably after periods of walking and climbing steps, and at the end of each day; and that, regardless of the arthritic pain in his knees, the Veteran still effectively performed his job functions.

Also in September 2015, the Veteran reported that his knee conditions have gone from mild to severe over the years; that his daily level of pain is "great;" and that he held on to furniture every morning to move from the bed to the bathroom.  The pain still persisted, even while taking prescribed medication.

In September 2015, the Veteran's wife reported that the Veteran struggled to walk because his pain was severe; and that knee replacement is definitely an option.  Another acquaintance of the Veteran also noted that the Veteran walked with an antalgic gait, and experienced severe pain constantly in both knees; and that the Veteran's mobility was extremely limited.

Also in September 2015, a physical therapist who works with the Veteran suggested that medical treatment with an orthopedic physician was needed in order to ease the Veteran's functional mobility during the work day.

Additional treatment records submitted by the Veteran in October 2015 reflect that preoperative planning was underway for total knee replacements due to bilateral knee pain; however, the record does not reflect that such surgery has been performed or scheduled.  On the contrary, the record reflects that the Veteran's varus and pain were too severe for non-operative treatment to be very successful. 

Left Knee

Here, the Veteran's left knee disability is rated currently as 30 percent disabling pursuant to Diagnostic Code 5261, due to his arthritis with limitation of extension.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 30 percent under Diagnostic Codes 5260 or 5261 at any time during the rating period.

Referable to Diagnostic Code 5261, the Veteran's extension of the left knee has predominantly been to 0 degrees.  Even when considering functional loss, there has been no decrease in extension on repetitive use.  The evidence does not represent the criteria for an increased evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 40 percent rating category requires limitation of extension to 30 degrees or more.  

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 90 degrees of flexion.  However, when considering functional loss, the February 2015 examiner noted further limited flexion to 80 degrees on repetitive use.  Even still, a compensable rating of 10 percent requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), the January 2008 examiner found no objective evidence of instability.  While the February 2015 examiner indicated that there was no objective evidence of ligamentous laxity or instability on examination, such was suggested by X-rays taken in February 2015 revealing a 12-degree of varus deformity of the lower extremity on weight-bearing.  Given the evidence of a varus deformity, the February 2015 examiner's notations of instability of station and disturbance of locomotion, as well as the Veteran's complaints of knee giving way and his wearing of a knee brace daily, the Board finds that the record supports a finding of slight impairment of the left knee as a residual of left knee meniscectomy for the period from February 25, 2015; and warrants assignment of a separate 10 percent disability rating under Diagnostic Code 5257.  There is no objective evidence of instability prior to that date, and no evidence at any time of moderate or severe varus deformity or impairment.  

While the Veteran reported flare-ups causing limited sitting and standing and walking, and additional problems going up and down stairs, incapacitating episodes have not been demonstrated.  As noted, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.

Turning to alternative diagnostic codes, there is objective evidence of effusion in the left knee joint with prolonged standing and walking.  However, a 20 percent evaluation is the maximum rating under Diagnostic Code 5258; and, as noted above, awarding a separate rating under Diagnostic Code 5258, which contemplates limitation of motion, would violate the regulatory prohibition against pyramiding.  38 C.F.R. § 4.14.  Thus, a rating under this code is not appropriate.

There is also no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed that repetitive testing did result in some additional limitation of motion.  The currently assigned 30 percent rating adequately compensates the Veteran's symptoms of pain that may limit his extension of the left knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than the currently assigned 30 percent disability rating is warranted for arthritis of the left knee with limitation of extension throughout the rating period.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.

Right Knee

Here, the Veteran's right knee disability is rated currently as 20 percent disabling pursuant to Diagnostic Code 5261, due to his arthritis with limitation of extension.  There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 20 percent under Diagnostic Codes 5260 or 5261 at any time during the rating period.

Referable to Diagnostic Code 5261, the Veteran's extension of the right knee, similar to the left knee, has predominantly been to 0 degrees.  Even when considering functional loss, there has been no decrease in extension on repetitive use.  The evidence throughout the rating period does not demonstrate the criteria for an increased evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 30 percent rating category requires limitation of extension to 20 degrees or more.  

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 90 degrees of flexion.  However, when considering functional loss, the February 2015 examiner noted further limited flexion to 80 degrees on repetitive use.  Even still, a compensable rating of 10 percent requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), as noted above, the January 2008 examiner found no objective evidence of instability.  While the February 2015 examiner indicated that there was no objective evidence of ligamentous laxity or instability on examination, such was suggested by X-rays taken in February 2015 that revealed a 12-degree of varus deformity of the lower extremity on weight-bearing.  Given the evidence of a varus deformity, the February 2015 examiner's notations of instability of station and disturbance of locomotion, as well as the Veteran's complaints of knee giving way, the Board finds that the record supports a finding of slight impairment of the right knee as a residual of right knee meniscectomy for the period from February 25, 2015; and warrants assignment of a separate 10 percent disability rating under Diagnostic Code 5257.  There is no objective evidence of instability prior to that date, and no evidence at any time of moderate or severe varus deformity or impairment.  

Here again, while the Veteran reported flare-ups causing limited sitting and standing and walking, and additional problems going up and down stairs, incapacitating episodes have not been demonstrated.  As noted, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.

Turning to alternative diagnostic codes, the February 2015 examiner also noted a history of effusion in the right knee joint with prolonged standing and walking.  However, as discussed above, a 20 percent evaluation is the maximum rating under Diagnostic Code 5258; and awarding a separate rating under Diagnostic Code 5258, which contemplates limitation of motion, would violate the regulatory prohibition against pyramiding.  38 C.F.R. § 4.14.  Thus, a rating under this code is not appropriate.

Similarly, there is no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed that repetitive testing did result in some additional limitation of motion.  The currently assigned 20 percent rating adequately compensates the Veteran's symptoms of pain that may limit his extension of the right knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than the currently assigned 20 percent disability rating is warranted for arthritis of the right knee with limitation of extension throughout the rating period.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.

Chondromalacia of Each Knee

For the rating period prior to December 1, 2010, there is no objective evidence of instability, as shown above; and no evidence of moderate or severe varus deformity or impairment of either knee.  

No examiner has described incapacitating episodes.  Here, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist.  No examiner has found any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.

The evidence of record does not warrant separate disability ratings in excess of 10 percent for each knee for chondromalacia prior to December 1, 2010.

Scars of Each Knee

No examiner has found that the surgical scars on the Veteran's left and right knees are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

Preoperative Planning Total Knee Replacements

Here, the evidence of record suggests that the Veteran is expected to undergo total knee replacements due to bilateral knee pain.  While the Board recognizes that there have been periods of exacerbations of each of the Veteran's knee disabilities during preoperative planning in 2015, such exacerbations do not justify a higher rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months of preoperative planning before expected total knee replacements are just such periods of time, but the Veteran's general level of disability due solely to arthritis, limitation of motion, and chondromalacia of each knee have been much less severe. 
 


B.  Residuals of Status-Post Fracture of Left Ankle

Service connection has been established for residuals of status-post fracture of left ankle.  The RO has evaluated the Veteran's disability under Diagnostic Code 5271 as 10 percent disabling based on limited motion.

The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent rating requires marked limitation of motion, and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Alternatively, higher evaluations are assigned for impairment of the tibia and fibula with marked ankle disability under Diagnostic Code 5262; or for ankylosis of the ankle under Diagnostic Code 5270.

Private treatment records show an assessment of osteoarthritis of the left ankle in September 2007.  Examination at that time revealed some pain laterally; there was no pain in either the ankle or foot over the heels or over the lateral aspect of the ankle.  X-rays of the left ankle revealed some mild degenerative changes with heel spur in September 2007.

During a January 2008 VA examination, the Veteran reported pain and discomfort in his left ankle, aggravated by prolonged standing and walking and climbing.  He reported fracturing his left ankle in 1986, and being treated with cast immobilization for six weeks.  He received no further treatment for ankle impairment since then.  

On examination, there was no localized tenderness, swelling, deformity, or instability present.  Range of motion of the left ankle was to 15 degrees on dorsiflexion and to 30 degrees on plantar flexion.  There was no pain on ranges of motion.  There was no loss of motion on repetitive maneuver times three.  Anterior and posterior drawer sign was negative.  X-rays revealed mild degenerative change at the tibiotalar joint, and dorsal and plantar calcaneal spurs.

The January 2008 examiner diagnosed healed fracture of left ankle, early degenerative joint disease of left ankle; and noted that the Veteran had limitation with prolonged standing and running due to discomfort in the left ankle.  The examiner noted, however, that there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  Nor was there evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or current occupation.  The Veteran did not require assistive device.  

In March 2008, the Veteran reported that the heel spurs were very painful, and at a pain level of 10 on flare-ups.  He reported that he could barely walk or stand when flare-ups happen, which occurred approximately eight-to-ten times weekly.  The Veteran also reported that the arthritis in his left ankle became so painfully excruciating at times that he could barely move or stand on the ankle.   

VA records, dated in October 2010, show that the Veteran was instructed by a physical therapist either to increase repetitions of exercises or to increase the ankle weight for improving left ankle stability. 

In May 2012, the Veteran reported taking "Motrin 800mg" daily for excruciating pain of his left ankle.

Following the Board's November 2014 remand, the Veteran underwent a VA examination on February 25, 2015.  The examiner noted the Veteran's complaints of left ankle pain, swelling, and limited movements.  His history reveals a left ankle fracture in 1987.  Due to increasing pain, the Veteran sought treatment in 2007.  X-rays taken of the left ankle then showed evidence of osteoarthritis.  The Veteran took pain medication.  There was no history of injections or surgery.  He described flare-ups that limited his standing and walking.  

Range of motion of the left ankle in February 2015 was from 0 degrees to 10 degrees on dorsiflexion, and from 0 degrees to 45 degrees on plantar flexion.  Pain was noted on ranges of motion and with weight-bearing.  There was objective evidence of moderate tenderness along the lateral ankle consistent with chondromalacia.  Repetitive use testing revealed additional functional loss and limited motion due to pain; dorsiflexion of the left ankle was limited by pain from 0 degrees to 5 degrees, and plantar flexion was limited by pain from 0 degrees to 40 degrees.  Additional contributing factors of disability included less movement than normal.  Muscle strength of the left ankle was 5/5.

Joint stability testing was performed in February 2015, and the examiner noted no left ankle instability.  Nor was there evidence of "shin splints," stress fractures, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or evidence of a talectomy.

The February 2015 examiner also noted objective evidence of crepitus.  X-rays taken in February 2015 revealed exostosis from the distal fibula, which form synchondrosis with adjacent tibia.

X-rays taken of the left ankle in October 2015 revealed moderate degenerative changes of the ankle joint.
  
In this case, the Veteran's service-connected residuals of status-post fracture of left ankle have been manifested primarily by objective evidence of decreased dorsiflexion of the left ankle, and complaints of pain with weight bearing.  Throughout the rating period prior to February 25, 2015, there has been no evidence of marked ankle disability.  The overall evidence shows that the disability has been manifested by no more than moderate functional impairment.  Hence, the criteria for a disability rating in excess of 10 percent for the rating period prior to February 25, 2015, are not met or nearly approximated.  The Board concludes that the objective clinical findings outweigh the Veteran's lay assertions regarding severity. 

From February 25, 2015, X-rays reveal exostosis from the distal fibula, which is an indication of new bone growth and increased pressure in the ankle.  Resolving doubt in favor of the Veteran, the Board finds that marked limitation of motion has been demonstrated during flare-ups; dorsiflexion of the left ankle is limited from 0 degrees to 5 degrees.  38 C.F.R. § 4.21.

For the foregoing reasons, the Board finds that the evidence is against the award of a disability rating in excess of 10 percent for residuals of status-post fracture of left ankle for the period prior to February 25, 2015; and supports the award of a 20 percent, but no higher, disability rating for residuals of status-post fracture of left ankle for the period from February 25, 2015.

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for arthritis and chondromalacia of each knee with limited extension, and for status-post fracture of the left ankle.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Moreover, there is no medical evidence indicating that the Veteran's knee and ankle disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may 
be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An increased evaluation for arthritis of the left knee with limitation of extension is denied.

A separate 10 percent, but no higher, disability rating for impairment of the left knee, for the period from February 25, 2015, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

An increased evaluation for arthritis of the right knee with limitation of extension is denied.

A separate 10 percent, but no higher, disability rating for impairment of the right knee, for the period from February 25, 2015, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

A disability rating in excess of 10 percent for chondromalacia of the left knee, for the period prior to December 1, 2010, is denied.

A disability rating in excess of 10 percent for chondromalacia of the right knee, for the period prior to December 1, 2010, is denied.

A disability rating in excess of 10 percent for residuals of status-post fracture of left ankle, for the period prior to February 25, 2015, is denied.

A 20 percent, but no higher, disability rating for residuals of status-post fracture of left ankle, for the period from February 25, 2015, is granted, subject to the pertinent legal authority governing the payment of monetary awards.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


